Case 1:21-cr-00175-TJK Document 26 Filed 03/10/21 Page 1 of 18

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA
v.

ETHAN NORDEAN,
also known as “Rufio Panman,”
(Counts 1, 2, 3, 4, 5, 6)

JOSEPH BIGGS,
(Counts 1, 2, 3, 4, 5, 6)

ZACHARY REHL, and
(Counts 1, 2, 3, 4, 5, 6)

CHARLES DONOHOE,
(Counts 1, 2, 3, 4, 5, 6)

Defendants.

CRIMINAL NO. 21-cr-175 (TJK)

MAGISTRATE NOS.
21-mj-126, 21-mj-195

VIOLATIONS:
18 U.S.C. § 371
(Conspiracy)

18 U.S.C. §§ 1512(c)(2), 2
(Obstruction of an Official Proceeding and
Aiding and Abetting)

18 U.S.C. §§ 231(a)(3), 2
(Obstruction of Law Enforcement During
Civil Disorder and Aiding and Abetting)

18 U.S.C. §§ 1361, 2
(Destruction of Government Property and
Aiding and Abetting)

18 U.S.C. § 1752(a)(1)
(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a}(2)
(Disorderly Conduct in a Restricted
Building or Grounds)

FIRST SUPERSEDING INDICTMENT

 

The Grand Jury charges that, at all times material to this Indictment, on or about the dates

and at or about the times stated below:

 
Case 1:21-cr-00175-TJK Document 26 Filed 03/10/21 Page 2 of 18

Introduction

The 2020 United States Presidential Election and the Official Proceeding on January 6, 2021

l, The 2020 United States Presidential Election occurred on November 3, 2020.

2. The United States Electoral College (“Electoral College”) is a group required by
the Constitution to form every four years for the sole purpose of electing the president and vice
president, with each state appointing its own electors in a number equal to the size of that state’s
Congressional delegation.

3. On December 14, 2020, the presidential electors of the Electoral College met in the
state capital of each state and in the District of Columbia and formalized the result of the 2020
U.S. Presidential Election: Joseph R. Biden, Jr. and Kamala D. Harris were declared to have won
sufficient votes to be elected the next president and vice president of the United States.

4. On January 6, 2021, a Joint Session of the United States House of Representatives
and the United States Senate (“the Joint Session”) convened in the United States Capitol (“the
Capitol”) to certify the vote of the Electoral College of the 2020 U.S. Presidential Election (“the
Electoral College vote”).

The Proud Boys

5. The Proud Boys describes itself as a “pro-Western fraternal organization for men
who refuse to apologize for creating the modern world; aka Western Chauvinists.” Proud Boys
members routinely attend rallies, protests, and other events, some of which have resulted in
violence involving members of the group. There is an initiation process for new members of the
Proud Boys, and members often wear black and yellow polo shirts or other apparel adorned with
Proud Boys logos to public events.

6. The Proud Boys organization has a national chairman, referred to here as Proud

Boys Chairman, and is led by group of individual members known as the “Elders” chapter.

2

 

 
Case 1:21-cr-00175-TJK Document 26 Filed 03/10/21 Page 3 of 18

Throughout the United States, there are local Proud Boys chapters, which are typically led by
chapter “presidents.”
Conspirators

7. ETHAN NORDEAN, also known as “Rufio Panman,” is a 30-year-old resident of
Auburn, Washington. NORDEAN is a member of Proud Boys Elders chapter and president of his
local chapter.

8. JOSEPH BIGGS, also known as “Sergeant Biggs,” is a 37-year-old resident of |
Ormond Beach, Florida. BIGGS is a member of the Proud Boys and a self-described organizer of
certain Proud Boys events.

9. ZACHARY REHL is a 35-year-old resident of Philadelphia, Pennsylvania. REHL
is the president of his local chapter of Proud Boys.

10. CHARLES DONOHOE is a 33-year-old resident of Kenersville, North Carolina.
DONOHOE is the president of his local chapter of Proud Boys.

The Attack at the U.S. Capitol on January 6, 2021

11. | On December 19, 2020, plans were announced for a Stop the Steal protest event in
Washington, D.C. on January 6, 2021, which protest would coincide with Congress’s certification
of the Electoral College vote.

12. On December 29, 2020, Proud Boys Chairman posted a message on social media
that read, in part, that the Proud Boys planned to “turn out in record numbers on Jan 6th but this
time with a twist .... We will not be wearing our traditional Black and Yellow. We will be
incognito and we will be spread across downtown DC in smaller teams. And who knows . . . we
might dress in all BLACK for the occasion.” At different times, NORDEAN, BIGGS, REHL, and
DONOHOE reiterated that Proud Boys members should avoid wearing Proud Boys colors on

January 6, 2021.

 
Case 1:21-cr-00175-TJK Document 26 Filed 03/10/21 Page 4 of 18

13. On January 6, 2021, only authorized individuals with appropriate identification
were allowed on the Capitol grounds or inside the Capitol building. The Capitol is secured 24
hours a day by United States Capitol Police (“Capitol Police”) and permanent and temporary
barriers that restrict access to the Capitol grounds and building.

14. On January 6, 2021, at 12:45 p.m., a large crowd began to gather outside the Capitol
perimeter, including near a pedestrian entrance to the Capitol grounds on First Street, Northwest,
near the Peace Monument. Among those present were NORDEAN, BIGGS, REHL, and
DONOHOE, each of whom had travelled to Washington, D.C. prior to January 6, 2021, as well as
many other Proud Boys members who had been marching with them throughout the day.

15. The First Street pedestrian entrance was guarded by Capitol Police. Prominent signs
posted on metal barriers at the pedestrian entrance and other locations stated, “AREA CLOSED
By order of the United States Capitol Police Board.”

16. At 12:53 p.m., a group of people forcibly breached the barriers at the pedestrian
entrance. A crowd followed, including NORDEAN, BIGGS, REHL, and DONOHOE, Members
of the crowd charged past the trampled police barriers.

17. At 1:00 p.m., the Joint Session convened in the Capitol to certify the Electoral
College vote. Vice President Michael R. Pence, in his constitutional duty as President of the
Senate, presided over the Joint Session, and Vice President-elect Harris was also present.

18. Outside the Capitol, between 12:53 and 2:00 p.m., law enforcement struggled to
maintain control of the growing crowd, which included NORDEAN, BIGGS, REHL, and
DONOHOE.

19. | Crowd members eventually forced their way through, up, and over additional

Capitol Police barricades and advanced to the building’s exterior facade. Capitol Police officers

 
Case 1:21-cr-00175-TJK Document 26 Filed 03/10/21 Page 5 of 18

attempted to maintain order and stop the crowd from entering the Capitol building—the doors and
windows of the Capitol building were at that time locked or otherwise secured.

20. By 2:13 p.m., crowd members had begun to force entry into the Capitol building
by breaking windows and ramming open doors. The crowd was not lawfully authorized to enter
or remain inside the Capitol building, and no crowd member submitted to security screenings or
weapons checks by Capitol Police or other security officials. Other crowd members encouraged
and otherwise assisted the forced entry, affording NORDEAN, BIGGS, and REHL the ability to
enter the Capitol building.

21. Shortly after the Capitol had been breached, at 2:20 p.m., members of the House
and Senate (including Vice President Pence)—who had withdrawn to separate chambers to resolve
an objection—were evacuated from their respective chambers. The Joint Session was halted while
Capitol Police and other law-enforcement officers worked to restore order and clear the Capitol
building and grounds of the unlawful occupants.

22. Later that night, law enforcement regained control of the Capitol building and
grounds. At approximately 8:00 p.m., the Joint Session reconvened, presided over by Vice
President Pence, who had remained within the Capitol building in a secure location throughout
these events.

23. In the course of these events, approximately 81 members of the Capitol Police and
58 members of the Metropolitan Police Department were assaulted. The Capitol suffered millions
of dollars in damage—including broken windows and doors, graffiti, and residue from pepper
spray, tear gas, and fire extinguishers deployed both by crowd members who stormed the Capitol
and by Capitol Police officers trying to restore order. Additionally, many media members were

assaulted and had cameras and other news-gathering equipment destroyed.

 
Case 1:21-cr-00175-TJK Document 26 Filed 03/10/21 Page 6 of 18

24. |NORDEAN, BIGGS, REHL and DONOHOE celebrated the events of the January
6, 2021, through communications on social media and in encrypted chat messages. For example:

a. NORDEAN posted a message on social media that included a picture of a Capitol
Police Officer administering pepper spray on January 6, 2021, with a caption that
read, in part, “. .. if you feel bad for the police, you are part of the problem. They
care more about federal property (our property) than protecting and serving the
people. BACK THE BLACK AND YELLOW”.

b. BIGGS posted a message on social media that read “what a day”.

c. REHL posted a message that read, in part, “I’m proud as fuck what we
accomplished yesterday, but we need to start planning and we are starting planning,
for a Biden presidency.”

d. DONOHOE posted a message that read, in part, “We stormed the capitol unarmed”
and then “And we took it over unarmed.”

COUNT ONE
(Conspiracy—18 U.S.C. § 371)

25. The introductory allegations set forth in paragraphs | through 24 are re-alleged and
incorporated by reference as though set forth herein.
The Conspiracy
26. From as early as November 3, 2020, through January 6, 2021, in the District of
Columbia and elsewhere, the defendants,
ETHAN NORDEAN,
JOSEPH BIGGS,

ZACHARY REHL, and
CHARLES DONOHOE,

 
Case 1:21-cr-00175-TJK Document 26 Filed 03/10/21 Page 7 of 18

did knowingly combine, conspire, confederate, and agree with each other and others known and
unknown, to commit offenses against the United States, namely, (1) to corruptly obstruct,
influence, and impede an official proceeding, that is, Congress’s certification of the Electoral
College vote, and to attempt to do so, in violation of Title 18, United States Code, Section
1512(c)(2), and (2) to obstruct, impede, and interfere with law enforcement officers engaged in the
lawful performance of official duties incident to and during the commission of a civil disorder, in
violation of Title 18, United States Code, Section 23 1(a)(3).
Objects of the Conspiracy

27. The objects of the conspiracy were (1) to stop, delay, or hinder Congress’s
certification of the Electoral College vote, and (2) to obstruct and interfere with law enforcement
officers engaged in their official duties to protect the Capitol and its occupants from those who
had unlawfully advanced onto Capitol grounds.

Manner and Means

28. | NORDEAN, BIGGS, REHL, and DONOHOE with others known and unknown,

carried out the conspiracy through the following manner and means, among others, by:

a. Encouraging members of the Proud Boys and others to attend the Stop the Steal

protest in Washington, D.C., on January 6, 2021;

b. Using websites, social media, and other electronic communications to raise funds
to support travel and equipment purchases for the visit to Washington, D.C.;

c. Obtaining paramilitary gear and supplies—including concealed tactical vests,

protective equipment, and radio equipment—for the January 6 attack;
Case 1:21-cr-00175-TJK Document 26 Filed 03/10/21 Page 8 of 18

29.

. Scheming to evade detection by law enforcement on January 6 by dressing

“incognito” rather than wearing Proud Boys colors that had been prominently

displayed at previous events;

. Traveling to Washington, D.C. prior to the January 6 attack;

Engaging in meetings and encrypted communications in Washington, D.C., on the
days leading up to January 6, and on the morning of January 6, to engage in

planning for the January 6 attack;

. Using programmable handheld radios, encrypted messaging applications, and other

communications equipment to communicate and coordinate the January 6 attack;

. Dismantling metal barricades that had been deployed to protect law enforcement

and occupants of the Capitol;

Storming past barricades, Capitol Police, and other law enforcement officers in
efforts to disrupt the proceedings at the Capitol; and

Obtaining entry into the Capito! building as a result of damage to windows and
doors that otherwise would have precluded entry.

NORDEAN, BIGGS, and REHL with others known and unknown, further

advanced the purpose of the conspiracy by forcibly entering the Capitol.

30.

DONOHOE with others known and unknown, further carried out the conspiracy by

entering the west plaza of the Capitol and interfering with law enforcement officers’ attempts to

control the crowd by assisting the crowd in its final push up the stairs that led to the Capitol.

Overt Acts
31. On November 5, 2020, BIGGS posted on social media, “It’s time for fucking War
if they steal this shit.”

 

 
Case 1:21-cr-00175-TJK Document 26 Filed 03/10/21 Page 9 of 18

32. On November 16, 2020, NORDEAN posted on social media “What’s more
disturbing to me than the Dems trying to steal this election, is how many people . . . just accepted
Biden won, despite the obvious corruption... Luke warm Patriots are dangerous.”

33. | On November 24, 2020, BIGGS, in response to a social media post calling for unity
in response to the results of the presidential election, posted “No bitch. This is war.”

34. | On November 27, 2020, NORDEAN posted on social media “We tried playing nice
and by the rules, now you will deal with the monster you created. The spirit of 1776 has resurfaced
and has created groups like the Proudboys and we will not be extinguished. We will grow like the
flame that fuels us and spread like love that guides us. We are unstoppable, unrelenting and now .
. unforgiving. Good luck to all you traitors of this country we so deeply love . . . you’re going to
need it.”

35. | On November 27, 2020, REHL posted on social media “Hopefully the firing squads
are for the traitors that are trying to steal the election from the American people.”

36. On December 23, 2020, REHL posted on social media describing January 6, 2021,
as “the day where Congress gets to argue the legitimacy of the [E]lectoral [C]ollege votes, and
yes, there will be a big rally on that day.”

37. On December 27, 2020, NORDEAN created an online crowdfunding campaign
which solicited donations for “Protective gear and communications” to be used by the Proud Boys
on January 6, 2021. NORDEAN shared a link to this crowdsourcing campaign on his social media
page and encouraged others to share it on their social media pages.

38. On December 30, 2020, REHL posted a link to an online fundraiser with the
campaign name of “Travel Expenses for upcoming Patriot Events.” The campaign generated over

$5,500 in donations between December 30, 2020, and January 4, 2021.

 
Case 1:21-cr-00175-TJK Document 26 Filed 03/10/21 Page 10 of 18

39. On January 4, 2021, shortly after Proud Boys Chairman’s arrest pursuant to a
warrant issued by D.C. Superior Court, DONOHOE expressed concern that encrypted
communications that involved Proud Boys Chairman would be compromised when law
enforcement examined Proud Boys Chairman’s phone. DONOHOE then created a new channel
on the encrypted messaging application, entitled “New MOSD,” and took steps to destroy or
“nuke” the earlier channel. After its creation, the “New MOSD” channel included NORDEAN,
BIGGS, REHL, DONOHOE, and a handful of additional members.

40. On January 4, 2021, at 7:15 p.m., DONOHOE posted a message on various
encrypted messaging channels, including New MOSD, which read, “Hey have been instructed and
listen to me real good! There is no planning of any sorts. I need to be put into whatever new thing
is created. Everything is compromised and we can be looking at Gang charges.” DONOHOE then
wrote, “Stop everything immediately” and then “This comes from the top.”

41. On January 4, 2021, at 8:20 p.m., an unindicted co-conspirator (“UCC-1”) posted
to New MOSD channel: “We had originally planned on breaking the guys into teams. Let's start
divying them up and getting baofeng channels picked out.”

42. On January 5, 2021, at 1:23 p.m., a new encrypted messaging channel entitled
“Boots on the Ground” was created for communications by Proud Boys members in Washington,
D.C. In total, over sixty users participated in the Boots on the Ground channel, including
NORDEAN, BIGGS, REHL, DONOHOE, and UCC-1. Shortly after the channel’s creation,
BIGGS posted a message to the channel that read: “We are trying to avoid getting into any shit

tonight. Tomorrow's the day” and then “I’m here with rufio and a good group[.]”

 

1 Baofeng is a manufacturer of handheld radios and other communications

equipment.
10
Case 1:21-cr-00175-TJK Document 26 Filed 03/10/21 Page 11 of 18

43. Later that evening, BIGGS posted a message to Boots on the Ground channel that
read, “Just trying to get our numbers. So we can plan accordingly for tonight and go over
tomorrow's plan.”

44, Subsequently, REHL, who was travelling to Washington, D.C., on January 5, 2021,
stated that he was bringing multiple radios with him, and that there was a person who was planning
to program the radios later that evening.

45. On January 5, 2021, at 8:28 p.m., a message was posted to the Boots on the Ground
channel that read: “Everyone needs to meet at the Washington Monument at 10am tomorrow
morning! Do not be late! Do not wear colors! Details will be laid out at the pre meeting! Come out
at as patriot!”

46. At 9:03 p.m., REHL notified NORDEAN, BIGGS, DONOHOE and others that he
had arrived in Washington, D.C. DONOHOE responded by requesting one of the radios that REHL
had brought.

47. At 9:09 p.m., UCC-1 broadcast a message to the New MOSD and Boots on the
Ground channels that read: “Stand by for the shared baofeng channel and shared zello channel, no
Colors, be decentralized and use good judgement until further orders” UCC-1 also wrote, “Rufio
is in charge, cops are the primary threat, don't get caught by them or BLM, don’t get drunk until
off the street.” UCC-1 then provided a specific radio frequency of 477.985.

48. At9:17p.m., BIGGS posted a message on New MOSD that read, “We just had a
meeting woth [sic] a lot of guys. Info should be coming out” and then posted “Just spoke with
[first name of Proud Boys Chairman.]” At approximately 9:20 p.m., BIGGS posted a message that

read, “We have a plan. I’m with rufio.” DONOHOE responded, “What’s the plan so I can pass it

11

 

 
Case 1:21-cr-00175-TJK Document 26 Filed 03/10/21 Page 12 of 18

to the MOSD guys.” BIGGS responded, “I gave [first name of Proud Boys Chairman] a plan. The
one I told the guys and he said he had one.”

49. At 6:37 a.m. on January 6, 2021, DONOHOE posted a message to the New MOSD
that asked, “Are we gonna do a commanders briefing before the 10 a.m.?”

50. Subsequently, DONOHOE communicated to others that he was on his way to the
Washington Monument. He added, “I have the keys until Rufio and Zach show up.”

51. On January 6, 2021, at 10:00 a.m., a group of Proud Boys members gathered near

‘the Washington Monument.

52. Shortly after 10:00 a.m., NORDEAN, BIGGS, and REHL led the group, which
included DONOHOE, to the east side of the Capitol.

53. Consistent with the directive issued by Proud Boys Chairman, NORDEAN,
BIGGS, REHL, DONOHOE, and others, the group of men standing with NORDEAN, BIGGS,
REHL, and DONOHOE were not wearing Proud Boys colors of black and yellow. Several men in
the group, including BIGGS and REHL, were holding walkie-talkie style communication devices.
At different times, NORDEAN and BIGGS carried and used a bullhorn to direct the group.

54. Shortly before 12:53 p.m., NORDEAN, BIGGS, and REHL led the group, which
included DONOHOE, to the First Street pedestrian entrance, which was secured by a small number
of Capitol Police who were standing behind waist height metal barriers. BIGGS led the assembled
crowd in a series of chants using a megaphone. NORDEAN, REHL, and DONOHOE stood
nearby.

55. Shortly after 12:53 p.m., NORDEAN, BIGGS, REHL, and DONOHOE charged
toward the Capitol by crossing over the barriers that had been violently disassembled and trampled

by the crowd moments before NORDEAN, BIGGS, REHL, and DONOHOE advanced.

12
Case 1:21-cr-00175-TJK Document 26 Filed 03/10/21 Page 13 of 18

56. As the crowd approached additional sets of metal barriers, certain individuals who
had arrived at the First Street pedestrian gate with NORDEAN, BIGGS, REHL, and DONOHOE
removed additional metal barriers. NORDEAN positioned himself near the front of the crowd as
these events took place. As these events unfolded, messages were posted to encrypted messaging
boards used by NORDEAN, BIGGS, REHL, and DONOHOE that people were “storming” the
Capitol.

57, | NORDEAN, BIGGS, REHL, and DONOHOE advanced toward the west plaza of
the Capito! where additional metal barricades and law enforcement were deployed to protect the
Capitol and its occupants from the advancing crowd.

58. | While standing next to one another, NORDEAN and BIGGS shook a metal
barricade, with Capitol police on the other side of the barricade, until NORDEAN and BIGGS and
others in the crowd were able to knock it down. The crowd, including NORDEAN, BIGGS, REHL,
and DONOHOE, advanced past the trampled barricade.

59. Upon arriving at the west plaza, NORDEAN, BIGGS, and REHL positioned
themselves at or near the front of the crowd. Upon arriving at the police line, BIGGS took a video
in which he announced, “we’ve just taken the Capitol.”

60. | NORDEAN paced at the edge of the line of law enforcement while the group that
he had led to the First Street gate spread out in the west plaza of the Capitol.

61. Around 2:00 p.m., DONOHOE assisted the crowd’s effort to advance up a flight of
stairs toward the Capitol. The crowd overwhelmed law enforcement who were attempting to stop
the crowd from advancing.

62. At 2:14 p.m., BIGGS entered the Capitol building through a door on the northwest

side. The door was opened after a Proud Boys member, Dominic Pezzola, charged elsewhere, used

13
Case 1:21-cr-00175-TJK Document 26 Filed 03/10/21 Page 14 of 18

a riot shield at 2:13 p.m. to break a window that allowed rioters to enter the building and force
open an adjacent door from the inside. BIGGS and Proud Boys members Gilbert Garcia, William
Pepe, and Joshua Pruitt, each of whom are charged elsewhere, entered the same door within two
minutes of its opening. At 2:19 p.m., a member of the Boots on the Ground channel posted, “We
just stormed the capitol.”

63. BIGGS subsequently exited the Capitol, and BIGGS and several Proud Boys posed
for a picture at the top of the steps on the east side of the Capitol.

64. Thirty minutes after first entering the Capitol on the west side, BIGGS and two
other members of the Proud boys, among others, forcibly re-entered the Capitol through the
Columbus Doors on the east side of the Capitol, pushing past at least one law enforcement officer
and entering the Capitol directly in front of a group of individuals affiliated with the Oath
Keepers.”

65. After re-entering the Capitol by force, BIGGS and another member of the Proud
Boys traveled to the Senate chamber.

66. | NORDEAN entered and remained in the Capitol, including in the Rotunda, before
exiting the Capitol with another member of the Proud Boys.

67. | REHL entered the Capitol at approximately 2:53 p.m. through the same door first
entered by BIGGS on the west side of the building.

68. At 3:38 p.m., as some rioters were leaving the Capitol, DONOHOE announced on

the Boots on the Ground channel, “[w]e are regrouping with a second force.”

 

2 The Oath Keepers are a large but loosely organized collection of individuals, some

of whom are associated with militias. The organization’s name alludes to the oath sworn by
members of the military and police to defend the Constitution “from all enemies, foreign and
domestic.”

14
Case 1:21-cr-00175-TJK Document 26 Filed 03/10/21 Page 15 of 18

(In violation of Title 18, United States Code, Section 371)

COUNT TWO
(18 U.S.C. §§ 1512(c)(2), 2}—Obstruction of an Official Proceeding and
Aiding and Abetting)
69. Paragraphs | through 24 and paragraphs 31 through 68 of this Indictment are re-
alleged and incorporated as though set forth herein.
70. On January 6, 2021, in the District of Columbia and elsewhere, the defendants,
ETHAN NORDEAN,
JOSEPH BIGGS,
ZACH REHL, and
CHARLES DONOHOE
attempted to, and did, corruptly obstruct, influence, and impede an official proceeding, and did aid
and abet others known and unknown to do the same; that is, NORDEAN, BIGGS, REHL, and
DONOHOE unlawfully entered the Capitol grounds or the Capitol building to, and did, stop,

delay, and hinder Congress’s certification of the Electoral College vote.

(In violation of Title 18, United States Code, Sections 1512(c)(2), 2)

COUNT THREE
(18 U.S.C. §§ 231(a)(3), 2}— Obstruction of Law Enforcement During Civil Disorder and
Aiding and Abetting)

71. Paragraphs 1 through 24 and paragraphs 31 through 68 of this Indictment are re-
alleged and incorporated as though set forth herein.
72. On January 6, 2021, in the District of Columbia and elsewhere, the defendants,
ETHAN NORDEAN,
JOSEPH BIGGS,

ZACH REHL, and
CHARLES DONOHOE

15
Case 1:21-cr-00175-TJK Document 26 Filed 03/10/21 Page 16 of 18

committed and attempted to commit an act to obstruct, impede, and interfere with law enforcement
officers lawfully engaged in official duties incident to and during the commission of a civil
disorder, and did aid and abet others known and unknown to do the same, and the civil disorder
obstructed, delayed, and adversely affected the conduct and performance of a federally protected
function.
(In violation of Title 18, United States Code, Sections 231(a)(3), 20)
COUNT FOUR
(18 U.S.C. §§ 1361, 2}—Destruction of Government Property and Aiding and
Abetting)
73. Paragraphs 1 through 24 and paragraphs 31 through 68 of this Indictment are re-
alleged and incorporated as though set forth herein.
74. On January 6, 2021, in the District of Columbia and elsewhere, the defendants,
ETHAN NORDEAN,
JOSEPH BIGGS,
ZACH REHL, and
CHARLES DONOHOE
attempted to, and did, willfully injure and commit depredation against property of the United
States, and did aid and abet others known and unknown to do so; that is, NORDEAN, BIGGS,
REHL, and DONOHOE together and with others known and unknown, aided and abetted others
known and unknown to forcibly enter the Capitol and thereby caused damage to the building in an
amount more than $1,000.
(In violation of Title 18, United States Code, Sections 1361, 2)
COUNT FIVE
(18 U.S.C. § 1752(a)(1)—Entering and Remaining in a Restricted Building or Grounds)
75. Paragraphs | through 24 and paragraphs 31 through 68 of this Indictment are re-

alleged and incorporated as though set forth herein.

16

 
Case 1:21-cr-00175-TJK Document 26 Filed 03/10/21 Page 17 of 18

76. On January 6, 2021, within the District of Columbia and elsewhere, the defendants,

ETHAN NORDEAN,
JOSEPH BIGGS,
ZACH REHL, and
CHARLES DONOHOE

did unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any
posted, cordoned-off, and otherwise restricted area within the United States Capitol and its
grounds, where the Vice President and Vice President-Elect were temporarily visiting, without
lawful authority to do so.

(In violation of Title 18, United States Code, Section 1752(a)(1))

COUNT SIX
(18 U.S.C. § 1752(a)(2)—Disorderly Conduct in a Restricted Building or Grounds)

77. Paragraphs | through 24 and paragraphs 31 through 68 of this Indictment are re-
alleged and incorporated as though set forth herein.
78. On January 6, 2021, within the District of Columbia and elsewhere, the defendants,
ETHAN NORDEAN,
JOSEPH BIGGS,
ZACH REHL, and
CHARLES DONOHOE

did knowingly, and with intent to impede and disrupt the orderly conduct of Government business

and official functions, engage in disorderly and disruptive conduct in and within such proximity
to, a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted
area within the United States Capitol and its grounds, where the Vice President and Vice President-
Elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions.

(In violation of Title 18, United States Code, Section 1752(a)(2))

17

 

 

 
Case 1:21-cr-00175-TJK Document 26 Filed 03/10/21 Page 18 of 18
A TRUE BILL

FOREPERSON

Cawnary b, (Rio ye

CHANNING D. PHILLIPS
ACTING U.S. ATTORNEY FOR THE UNITED STATES

IN AND FOR THE DISTRICT OF COLUMBIA

18

 
